Title: To Thomas Jefferson from Alexander Sinclair, with a List of Funds Collected for the State, 21 May 1780
From: Sinclair, Alexander
To: Jefferson, Thomas




Sir
Staunton May the 21st. 1780

Colo. Sampson Mathews not having imediate use for the money that he detained, (which was taken in in consiquence of your adress to the people) have desired me to send it down to you I have therefore embraced this oppertunity by Mr. Smyth Tandy for that Purpose. Please Sir, to give Mr. Tandy recepts for it and when Colo. Mathews gos down he will receve the loan Office Certificates. The list of the money is inclosed, with the dates it was received, and the time it was put in for. I am Your Excellencys Mo. Humle. Servt,

Alexr. Sinclair



Enclosure

An Acct. of cash received of sundry persons in Consiquence of the Governors adress to the people Viz

1780.

£
s
d




March
15th
John Vance
  100


for 12 months




 ”
Charles Donaley
 1864
 4

to the 1d of August




18
Robt Dunlap
  550







21
Charles Donaley
  135
16






22
Capt Robt Brattan
  633
14

for 3 years




 ”
Adam Brattan
  480


for do.





Capt Robt Brattan
  600
16

for do.



April
4
William Matear
  560


for one year



March
30
Andrew Ramsey
  300


for 3 years





Hugh McClure
  225


for one year



A.S. April
1d.
James Crawford
  200


for 3 years
 200


A.S. —
3
Elijah McClenachan
  120


for one year
 120


A.S.
8
James McNut
  400


for 3 years
 400



11
William Finley
  800
14

for one year



A.S. —

Jno. Ramsey
 1220


for 3 years
1220


A.S.
18
Jacob Lerew
   90


for 1 Year
  90


A.S.
18
Ruben Lerew 150
  140
00

for do
 150


A.S.
18
Abram Lerew
  150


for do
 150



18
Thomas Scott
  400
02

for 2 Years




18
Walter Davis
  417
 9

1 Year



A.S. May
16
James Campbell
 1336
16

for 6 months
1336:16



5
Andrew Hamilton
 1123
 8
0
1st January 1781





11848
   3
  0






16





A.S. 27th

William Lewis
 1017
 2

for three years.
1017:2



Joshua Perry
 1000


one year




 